Per Curiam,
Workmen employed by the city were engaged in planting bulbs in a bed that was surrounded by a low iron railing in a public square. A team of two horses harnessed to a wagon in which the bulbs were hauled was standing on a walk close to the railing. The plaintiff, a boy six years old, crawled into the narrow space between the railing and one of the horses and when close to the horse’s hind feet, and in a kneeling position, reaching through the fence, was kicked by the horse. The horse was not vicious and had not before been known to kick. Under these circumstances there was no want of reasonable care and a nonsuit was properly entered.
The judgment is affirmed.